Citation Nr: 0910353	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-09 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cervical spondylosis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The Veteran had active service from November 1967 to November 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  The case later came under the 
jurisdiction of the RO in Nashville, Tennessee.  The Board 
remanded the case for additional development in June 2007.  
The case has now been returned to the Board for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the remand of June 2007, the Board noted that the Veteran 
had raised an inextricably intertwined issue involving a 
claim of clear and unmistakable error in a rating decision of 
September 1970 which denied service connection for a 
lumbosacral strain.  The Board stated that the issues were 
intertwined because one of the Veteran's theories for 
attempting to establish service connection for a cervical 
spine disorder was that it was secondary to a lumbosacral 
spine disorder.  Therefore, the Board instructed the RO to 
adjudicate the issue of whether there was clear and 
unmistakable error in the rating decision of September 25, 
1970 which denied service connection for a lumbosacral 
strain.  

Significantly, however, the RO did not adjudicate that CUE 
claim.  Where the remand orders of the Board or the Court are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, a remand is required to complete the actions 
requested in the Board's prior remand.  



The Board also finds that further action is required pursuant 
to the Veterans Claims Assistance Act of 2000 (VCAA) with 
respect to the Veteran's claim for service connection.  In a 
written statement dated in December 2008, the Veteran 
reported that he had received treatment for his back in 1970, 
and again in 1983/1984 at the VA Medical Center in 
Montgomery, Alabama.  Such treatment records would be 
relevant as they could provide a basis for linking a current 
back or neck disorder to service.  Therefore, such records 
should be obtained.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).     

The Board notes that 38 C.F.R. § 3.159(c)(2) provides in 
pertinent part that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's 
VA treatment records for the year 1970 
and from 1983 through 1984 from the VA 
Medical Center in Montgomery, Alabama.  
If such records have been placed in 
storage, appropriate efforts should be 
made to obtain them from the storage 
facility.  If no additional records 
exist, this fact should be documented.  

2.  The RO should then readjudicate the 
Veteran's claims.  The RO should 
adjudicate that claim of clear and 
unmistakable error in a decision of 
September 25, 1970 with regard to the 
Veteran's claim for service connection 
for a lumbosacral strain.  If service 
connection is granted for a lumbosacral 
strain, the RO should consider the issue 
of secondary service connection for a 
cervical spine disorder.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the Veteran and his 
representative should be furnished a 
SSOC.  The SSOC should contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal since last considered.  An 
appropriate period of time should be 
allowed for response

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




